Citation Nr: 0843042	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux with hiatal hernia, Barrett's 
esophagus, and esophagitis.  

2.  Entitlement to a rating in excess of 50 percent for major 
depression. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1993 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected depression and his service-connected 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
Barrett's esophagus, and esophagitis.  A review of the record 
reveals that private treatment records requested by the 
veteran have been not associated with the claims file, nor 
have there been any apparent efforts made to retrieve them as 
of yet.  Specifically, in a VA Form 21-4142 received in June 
2004, the veteran identified a number of providers including 
the Department of Corrections for the Commonwealth of 
Virginia.  All appropriate measures to obtain the veteran's 
private treatment records must be undertaken.

The August 2007 VA examination report also notes that the 
veteran has applied for disability benefits from the Social 
Security Administration (SSA), records of which are not 
included in the claims file.  As this evidence is likely to 
address the ability of the veteran to attend to his daily 
activities, it is directly relevant to the claim on appeal.  
Thus, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, if awarded, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  The veteran's SSA 
medical records must be requested.

Additionally, it appears that the veteran has not been 
afforded a VA medical exam for his gastroesophageal reflux 
disease (GERD) with hiatal hernia, Barrett's esophagus, and 
esophagitis.  Based upon the absence of such examination 
results and the lack of concurrent treatment records, the 
actual severity of the veteran's service-connected disability 
is unclear.  He must be afforded a contemporaneous and 
thorough VA examination.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).   

As a final matter, a review of the record reveals that 
adequate notice has not been provided.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159 (2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Corrective notice must be 
sent.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with corrective 
notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Notify 
the veteran that to substantiate his 
claims for an increased rating, he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
his disabilities and the effect that 
worsening has on his employment and 
daily life.  Examples of the types of 
medical and lay evidence that the 
veteran may submit must also be 
included.  

2.  Determine whether the veteran 
currently receives SSA disability 
benefits.  If so, contact the Social 
Security Administration for the purpose 
of obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's 
successful claim for SSA benefits.  Any 
attempts to obtain these records which 
are ultimately unsuccessful must be 
documented in the claims folder.

3.  Contact the veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
veteran's claimed disabilities, 
specifically all providers named on the 
VA Form 21-4142 submitted in June 2004, 
to include the Commonwealth of Virginia 
Department of Corrections, as well as 
Dr. AP identified by an April 2007 
letter contained within the claims 
file.  Obtain records for this veteran 
from all providers duly identified by 
the veteran.  Any attempts to obtain 
these records which are ultimately 
unsuccessful must be documented in the 
claims folder.

4.  AFTER the above developmental steps 
are completed, schedule the veteran for 
a VA internal medicine examination for 
rating purposes, such that the current 
severity of the veteran's 
gastroesophageal reflux with hiatal 
hernia, Barrett's esophagus, and 
esophagitis may be established.  

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending, and adequately 
participating in the requested VA examinations may result in 
an adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




